Citation Nr: 1513295	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-31 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oropharynx.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  He died in March 2014, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Just prior to the Veteran's death, the Board in March 2014 promulgated a decision, denying his claim of service connection for squamous cell carcinoma of the oropharynx.  The appellant appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which recognized her as being substituted in the Veteran's stead after his death.  In July 2014, the parties - the appellant and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's March 2014 decision and to remand the case to the Board.  In a July 2014 Order, the Court granted the Joint Motion, and remanded the matter to the Board for readjudication consistent with the terms of the Joint Motion.  

In August 2014, the appellant's representative filed a motion pursuant to 38 U.S.C. § 5121A to substitute the appellant as the claimant in the matter pending before the Board.  An eligible person may file a request to be substituted as the appellant for purposes of processing a claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A ).  Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  Acknowledging that the Court has authorized the substitution and that substitution is the law of the case for the issue that was before it, the Board accepts the appellant as the properly substituted claimant in the Veteran's appeal for service connection for squamous cell carcinoma of the oropharynx.  

In December 2014, the appellant submitted additional evidence in support of the appeal, in the form of a private medical opinion from Dr. L. Gilliard, which was accompanied by a waiver of initial RO consideration of that evidence in accordance with 38 C.F.R. § 20.1403.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 Joint Motion, the parties agreed that the Board erred by failing to provide sufficient reasons and bases for finding that a VA examination was not warranted to decide the matter on appeal.  

VA has a duty to assist the claimant in the development of the claim, and such duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the parties to the Joint Motion stated that this element established a low threshold, requiring only evidence "indicating that [the Veteran's] oropharynx cancer may be related to his in-service AO exposure."  The Court has stated that the types of evidence "indicating" that a current disability "may be related" to military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board in its March 2014 decision had discussed an earlier Board decision in a different veteran's case (a copy of which the Veteran had furnished in support of the present appeal), where a medical opinion had provided the necessary nexus between that veteran's oropharynx cancer and Agent Orange exposure.  Without determining whether that medical opinion meets or exceeds the low threshold in this case to require VA to obtain a medical opinion under its duty to assist, the Board observes that a favorable private medical opinion of Dr. Gilliard, received in December 2014, clearly exceeds the threshold requirements for a VA examination under McLendon.  Thus, this case will be returned to the RO for a VA medical opinion.  

The Board notes that Dr. Gilliard's opinion, finding that Agent Orange exposure was at least as likely as not the cause of the Veteran's oropharangeal cancer, was based on a review of the Veteran's claims file as well as "the civilian and military information concerning Agent Orange toxicity."  He found that the "literature agrees that agent orange can lead to cancer of the lungs, trachea, larynx and bronchus" and that the oropharynx was a part of the respiratory system, given that it is "contiguous within the tissues of the conducting airways and originated from the same embryologic tissue."  Significantly, he did not identify or discuss any literature.  Also, without providing any discussion, he dismissed the Veteran's smoking history as a "minor issue."  In short, the Board finds Dr. Gilliard's opinion to be insufficient to decide the claim, particularly as his rationale is lacking.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, remand is required to obtain a medical opinion regarding a nexus between the Veteran's squamous cell carcinoma of the oropharynx and his presumed herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an otolaryngologist on the issue of whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the oropharynx was related to his presumed in-service exposure to herbicides in Vietnam.  The claims file must be reviewed in conjunction with the examination, and in rendering the opinion the examiner should (a) discuss fully all risk factors for the squamous cell carcinoma, to include the Veteran's remote history of smoking; (b) comment upon the December 2014 conclusion of Dr. Gilliard, expressing agreement or disagreement with his opinion and explaining the rationale for the agreement or disagreement; and (c) provide his/her professional qualifications as an otolaryngologist.  

The examiner should furnish a full and complete rationale, with supporting data, for all opinions expressed.  General statements regarding the carcinogenic effects of herbicides are not sufficient; specific findings, studies, or data regarding a link between the diagnosed cancer and herbicide exposure is required, in light of official determinations by the Secretary that not all cancers or body systems show a positive association to herbicide exposure.  Findings of a definite or unequivocal link are not required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After completion of the foregoing, readjudicate the claim of entitlement to service connection for squamous cell carcinoma of the oropharynx.  If the benefit sought on appeal is not granted, the appellant should be furnished an appropriate supplemental statement of the case and afforded reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




